HEAD, J.
— There was evidence tending to show the guilt of the accused, as charged in the indictment. Its sufficiency was for the jury. The general charge requested by the defendant was, therefore, properly refused.
It was the duty of the jury to consider all the evidence, both for the State and accused, in making up their verdict; hence the second charge requested, which limited them to a consideration of the evidence introduced by the defendant, was properly refused.
The third charge requested is precisely the same as one held bad in Tompkins v. State, 32 Ala. 569. See the numerous authorities there collated; also Wharton v. State, 73 Ala. 366. It was calculated to mislead the jury and was properly refused.
It is certainly true that in all criminal trials the accused *37may give in evidence his previous good character; and that cases may and do arise in which such evidence has the effect of creating in the minds of the jury a reasonable doubt of guilt, even where the other evidence, unaided by the proof of good character, would leave no doubt. But good character is no more than a pertinent fact in a cause, like any other pertinent fact, and should be considered by the jury, not alone, but in connection with all the other evidence. It is never proper for the court to single out a part, and ignore other evidence which should be considered with it, and charge the jury upon it. Such action is calculated to give undue prominence to the part so singled out, and draw the attention of the jury away from other facts which, it may be, are of equal weight and importance. The fourth charge requested is obnoxious to this principle and was properly refused. '
There is no error in the record, and the judgment of the Criminal Court is affirmed.